The sole question presented by the pleadings in this case is whether the respondent has complied with Section 4848-4, General Code (120 Ohio *Page 394 
Laws, 556), as temporarily amended by Amended Substitute Senate Bill No. 115, approved June 15, 1943 (120 Ohio Laws, 633), to provide for the distribution of state school funds to school districts for the fiscal year 1944.
The pertinent part of Section 4848-4, General Code, as enacted in 120 Ohio Laws, 475, 556, is as follows:
"For the purpose of distributing the state public school fund, the minimum operating cost of the foundation program is hereby defined to be:
"(a) For pupils in average daily attendance in grades one to eight, inclusive, twenty-five cents a day for each pupil, for a term not to exceed one hundred and eighty days. * * *
"(c) For pupils in average daily attendance in grades nine totwelve, inclusive, thirty-seven and one-half cents a day foreach pupil, for a term not to exceed one hundred and eightydays.
"(d) For pupils in elementary schools and high schools havingan average daily attendance of less than one hundred eightypupils, such amounts per day as will be sufficient to meet theincreased cost per pupil due to small classes, to be determinedas follows:
"If and when the board of education of a school district maintaining one or more schools, each or any of which has an average daily attendance of less than one hundred eighty pupils, shall establish to the satisfaction of the Superintendent of Public Instruction and the state controlling board that such schools are essential and efficient parts of the state school system, the amount to be allowed per pupil for the purpose of determining the minimum operating cost of a foundation program of education shall be such as will enable such school or schools to operate at a reasonable level of educational efficiency. For this purpose, schedules offoundation program operating costs for schools of less than onehundred eighty pupils in average daily attendance shall beestablished by the Superintendent of *Page 395 Public Instruction; but in no case shall the minimum operatingcost of a foundation program of education, upon which is basedthe allotment of moneys from the state public school fund, beless than one thousand one hundred and fifty dollars per annumfor each one-teacher elementary school and two thousand fourhundred dollars per annum for each two-teacher elementaryschool, plus the cost in each case of maintaining the approved pupil transportation and tuition foundation programs, or either, as hereinafter provided. Such schedules shall definethe minimum operating cost of each of the several foundationprograms for schools with small average daily attendance interms of a specific amount per pupil per day for each size typeof school and such specific amount shall be used in place ofthe amounts specified in paragraphs (a) and (c) of thissection." (Italics ours.)
The temporary amendment of Section 4848-4, General Code, 120 Ohio Laws, 633, is as follows:
"Section 1. For the purpose of distributing state funds to the school districts of the state in the fiscal year 1944, and the first six months in the fiscal year 1945, the minimum operating cost of that portion of a foundation program calculated under paragraph (a) or Section 7595-1c or 4848-4 of the General Code, shall be calculated at the rate of twenty-nine cents a day for each pupil in 'average daily attendance' in grades 1 to 8, inclusive, for a term not to exceed one hundred eighty days."
The respondent claims that he has established a schedule of $2,500 for the year for such school, which is a two-teacher elementary school of less than 180 pupils in average daily attendance; that this complies with the statute; and that "by the simplest mathematical calculation such sum of $2,500 can be reduced to a per pupil per day amount."
On the other hand, the relator contends that the allowance *Page 396 
of $2,500 amounts to but $0.231 per pupil per day for its school, which is less than the minimum of $0.29 per pupil per day allowed to schools with an average enrollment of over 180 pupils for the year 1944; that in paragraph (d) of Section 4848-4, General Code, it is recognized that in small schools the cost of operation per pupil is greater and therefore it is provided that in such small schools, meaning schools with an average daily attendance of less than 180 pupils, there shall be provided " '* * * such amounts per day as will be sufficient to meet the increased cost per pupil due to small classes' "; that the Superintendent of Public Instruction must establish a schedule which shall define the minimum operating cost for schools with small average daily attendance in terms of a specific amount per pupil per day for each size type of school; that such specific amount shall be used in place of and shall be equal to or greater than the amounts specified in paragraphs (a) and (c) of the statute in question; and that although there is provided a minimum of $2,400 for a two-teacher school, such minimum is to prevent the fixing of a lesser sum in case the average daily attendance of the two-teacher school should be less than 48.
In giving construction to this section of the statute as temporarily amended, this court is of opinion that it was the intent of the General Assembly, in order to meet the increased cost per pupil due to small classes, to authorize and direct the Superintendent of Public Instruction to establish a schedule for the operating costs for schools having an average daily attendance of less than 180 pupils, not less in amount than that fixed by the schedule for schools having an average daily attendance of 180 or more, and in no event less than $2,400 for a two-teacher elementary school. Otherwise, there would have been no occasion for the inclusion *Page 397 
of paragraph (d) in Section 4848-4, General Code.
The respondent should therefore establish the schedule for the relator's school for the fiscal year 1944 at not less than 29 cents per pupil per day, for pupils in average daily attendance, for a term not to exceed 180 days, and it is so ordered by the court.
Writ allowed.
ZIMMERMAN, BELL, WILLIAMS and MATTHIAS, JJ., concur.